DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on June 2, 2021 are entered into the file. Currently, claims 1 and 6-8 are amended; claims 2-4 and 10 are canceled; resulting in claims 1, 5-9, and 11-13 pending for examination.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In lines 3-5 of claim 1, the limitation reciting “a plurality of lines for security that is observable from a surface of the recording medium and extends along a lamination surface” should read --a plurality of lines for security that are observable from a surface of the recording medium and extend along a lamination surface--.
In lines 2-3 of claim 9, the limitation reciting “when the lines for security is observed from a front face side” should read --when the lines for security are observed from a front face side--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation reciting “the line for security” in line 2 is indefinite because the term lacks antecedent basis, as the claims only previously recite “a plurality of lines for security”. It is not clear from the language of the claim if the hiding layer is required to hide the presence of all of the previously recited lines for security, or if the hiding layer is only required to hide the presence of one of the plurality of lines for security. According to the instant specification at paragraph [0173], the hiding layer (10G) is said to be laminated on the functional layer (10F) to hide the presence of lines for security when the lines are observed from the front face (10S) side of the recording medium (10). 
Further regarding claim 9, the limitation reciting "wherein a hiding layer is laminated to hide presence of the line[s] for security when the lines for security [are] observed from a front face side of the recording medium" is indefinite in view of the 
In the remarks filed 10/06/2021, the Applicant points to Fig. 2 for support for the new limitation of claim 1, which, on the right, illustrates that the plurality of lines for security 13A-13E are observable from a front face (10S) of the recording medium and, on the left, illustrates that the lines for security are observable from an end face (10X) of the recording medium (see also [0017] of the as-filed specification). Therefore, claim 9 is interpreted to mean that the hiding layer serves to hide the presence of the lines for security so that the lines for security are not observable from a front face side (10S) of the recording medium but remain observable from an end face (10X).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Waumans et al. (US 8,827,315, previously cited) in view of Sugiyama et al. (US 6,934,043, previously cited).
Regarding claims 1 and 5, Waumans et al. teaches a recording medium in a card form (31; security document, col 2, Ln 35-40, see Fig. 3 below) comprising a substrate (38; backside lamella, col 2, Ln 53-55, Fig. 3) and a plurality of color development layers laminated on the substrate (35-37; lamellae, Fig. 3). Waumans et al. further teaches the color development layers including a plurality of lines for security (3; holes, Figs. 1-2; col 2, Ln 22-24; col 4, Ln 40-47; wherein collinear holes filled with colored matter comprise a line for security) that are observable from a surface of the recording medium such that the presence or absence of each of the lines for security is optically identifiable at the end face (visible from a direction perpendicular to the perimeter edge; col 3, Ln 3-4).

    PNG
    media_image1.png
    440
    578
    media_image1.png
    Greyscale

Fig. 3. in Waumans et al. (US 8,827,315) showing a security document (31) containing lamellae (35-37) filled with colored matters (21-22) and laminated between a front lamella (31) and a back lamella (38).


Waumans et al. further teaches that the plurality of lines for security extend along a lamination surface of the substrate from an end face of the recording medium away from the end face (see annotated Fig. 1 below; col 3, Ln 63-67).

    PNG
    media_image2.png
    640
    840
    media_image2.png
    Greyscale

Fig. 1. in Waumans et al. annotated to show a front view of a security document (1) containing holes (3) near the perimeter edge surface (7) of the document, wherein the holes are filled with differently colored matter (4, 5, 6).


Absent a specific definition in the specification, the limitation reciting “a plurality of color development layers” is understood under the broadest reasonable interpretation to encompass any layers capable of developing color. As the security document of Waumans et al. comprises a plurality of layers that can be filled with differently colored matters in order to form alphanumeric characters and other patterns that are visible on the perimeter edge surface (col 2, Ln 40-47; col 4, Ln 48-51), the reference meets the aforementioned limitations.
Waumans et al. further teaches that the recording medium includes an image formation region in which an image (2; information) is capable of being formed by color development of the color development layer (col 2, Ln 35-53; wherein any part of the top face of the security document may be considered the image formation region, and wherein the information may be formed by a development of color, e.g. ink deposition, on an upper surface of the top-most color development layer, Fig. 1).
Waumans et al. further teaches additional security features which may be combined with the previously mentioned features in order to increase forgery prevention property of the security document (col 9, Ln 4-22). By using photochromic ink or thermochromic ink as the colored material to fill the holes (3) and to print ink for the image (2) in the image formation region, the plurality of lines for security and the image are capable of being formed concurrently upon application of light or heat simultaneously to both regions containing the variable ink. Additionally, the reference does not set forth a reason why the lines for security and the image could not be formed concurrently by, for example, one machine injecting colored material into the holes while another machine simultaneously prints an image onto the image formation region. As the security document of Waumans et al. is capable of being produced in the manner claimed, the reference is determined to meet the claimed limitations.
Waumans et al. further teaches that the plurality of lines for security may be arranged at positions based on one or more information codes in a thickness direction of the end face (3; holes, 21-22; colored materials, Figs. 1-3; col 2, Ln 40-47; col 4, Ln 13-20, 48-56; wherein the information code is not limited and may be any desired pattern). Waumans et al. teaches that any desired pattern can be formed by filling the 
Although Waumans et al. teaches that thermochromic inks may be used as an additional security feature in the security document to increase forgery prevention, the reference does not expressly teach the plurality of color development layers being configured to differ from each other in energy threshold necessary for color development and in color given by color development. However, in the analogous art of thermosensitive recording media, Sugiyama et al. teaches the plurality of color development layers being configured to differ from each other in energy threshold (heat sensitivity, col 4, Ln 33-44) necessary for color development) and in color given by color development (wherein the colors are cyan, magenta, and yellow, col 4, Ln 33-44). Sugiyama et al. further teaches the color development layers having optical fixability, 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security document of Waumans et al. by configuring the plurality of color development layers to differ in energy threshold and color, as taught by Sugiyama et al., in order to enable control over selectively coloring each layer.
Regarding claims 6-8, Waumans et al. in view of Sugiyama et al. teaches all of the limitations of claim 1 above, and Waumans et al. further teaches the plurality of lines for security extending to the image formation region and extending from a high contrast portion of the image toward the end face (Fig. 1, wherein the holes are formed around the perimeter of the card, extending from one edge having a high-contrast photograph, passing through a region containing identification information, and extending toward an end face of the card). Waumans et al. further teaches that the plurality of lines for security are formed as a background image in the image formation region, wherein the holes arranged within the image formation region may be covered by one or more additional layers (Fig. 3; col 4, Ln 62-col 5 Ln 2).
Regarding claim 11, Waumans et al. in view of Sugiyama et al. teaches all of the limitations of claim 1 above, and while Waumans et al. does not expressly teach the layers differing in energy threshold, Sugiyama et al. teaches the plurality of color development layers being laminated in ascending order of the energy threshold from the substrate toward an energy input face (col 4, Ln 33-44). Sugiyama et al. further teaches 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording medium of the combination of Waumans et al. and Sugiyama et al. by laminating the color development layers in ascending order of energy threshold as taught by Sugiyama et al. in order to enable control over selectively coloring each layer by application of varying amounts of energy.
Regarding claims 12 and 13, Waumans et al. in view of Sugiyama et al. teaches all of the limitations of claim 1 above, and Waumans et al. further teaches that the colorant used to form the color development layers may be cyan, magenta, yellow, black, or mixtures thereof, and wherein the color development layers have been set in a color development state (filled with colored material) or non-color development state (unfilled, or filled with non-colored material) to form the lines for security corresponding to the information code (col 2, Ln 35-47; col 5, Ln 43-54; col 7, Ln 9-16). It is noted that the limitation “the color development layers…have been set…simultaneously with formation of the lines for security” is a process limitation and does not determine the patentability of the product. See MPEP § 2113.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Waumans et al. (US 8,827,315, previously cited) in view Sugiyama et al. (US 6,934,043, previously cited) as applied to claim 1 above, and further in view of Ikuo et al. (JP 07-061181, previously cited).
Regarding claim 9, Waumans et al. in view of Sugiyama et al. teaches all of the limitations of claim 1 above but does not expressly teach a hiding layer laminated to hide presence of the line for security when the lines for security are observed from a front face of the card. However, in the analogous art of recording media for preventing forgery, Ikuo et al. teaches a hiding layer laminated to hide presence of the line for security when the line for security is observed from a front face of the card ([0009], [0013], and 5 in Figs. 1 and 3). Ikuo et al. further teaches an information recording medium having a high security property, achievable by protecting “truth information” with a hiding layer capable of reversible color change ([0009], [0013]).
The limitation reciting “to hide presence of the line for security when the line for security is observed from a front face of the card” is considered functional language related to an intended use of the hiding layer. Therefore, as Ikuo et al. teaches a laminated hiding layer capable of hiding presence of the lines for security when the lines for security are observed from a front face of the card, the reference meets the aforementioned limitations. See MPEP § 2113.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security document of Waumans et al. in view of Sugiyama et al. by incorporating a hiding layer as taught by Ikuo et al. in order to impart a high security property to the anti-forgery document.


Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1, 5-9, and 11-13 under 35 U.S.C. 112(a) are overcome by Applicant's amendment to claim 1 in the response filed October 6, 2021 removing the new matter limitation. The previous rejections of claims 1, 5-8, and 11-13 under 35 U.S.C. 112(b) are overcome by the amendment to claim 1 in the response filed October 6, 2021 clarifying that the image in the image formation region is formable by color development of each of the color development layers.
Although the Applicant's amendment to claim 9 is sufficient to provide antecedent basis for the second instance of "the lines for security", the claim still recites the limitation "the line for security" in line 2, which lacks antecedent basis. For the reasons presented above, claim 9 remains rejected under 35 U.S.C. 112(b). Furthermore, in light of the amendments to claim 1, new issues under 112(b) are presented in the Office Action above.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments, see pages 6-7, filed October 6, 2021, with respect to amended independent claim 1 have been fully considered but they are not persuasive.
The Applicant argues on pages 7 that the newly added limitations requiring that the plurality of lines for security (1) are observable from a surface of the recording medium and (2) extend away from the end face distinguish the claimed structure from the collinear holes of Waumans et al.
This argument is not persuasive. As set forth in the prior art rejections above, the primary reference to Waumans et al. does teach or reasonably suggest both of the newly added limitations.

With respect to the limitation requiring that the plurality of lines for security are observable from a surface of the recording medium, Waumans et al. teaches that the security document precursor constituting the security document (recording medium) can have two different configurations wherein the lines for security are observable from a perimeter edge (surface of the recording medium) (col 3, Ln 33-62).
The first configuration, cited in the prior art rejections above and illustrated in Fig. 5, involves an opaque security document precursor (51’) having holes (52’) near the perimeter edge (54’), wherein part of the opaque lamellae has been removed to expose the colored material contained in the holes (col 2, Ln 61-col 3, Ln 4). Waumans et al. teaches that the colored material in the holes is visible from a direction perpendicular on the perimeter edge surface (col 3, Ln 48-62), such that the plurality of lines for security constituted by the filled holes is visible from a surface of the security document.
Waumans et al. further teaches a second configuration of the security document, wherein the one or more lamellae constituting the security document precursor is transparent or translucent, which enables the colored holes to be directly visible from a direction perpendicular on the perimeter edge (col 3, Ln 42-47).
Therefore, in both configurations taught by Waumans et al.–formed either by removing part of the perimeter edge of the lamellae to expose the filled holes or by 

With respect to the limitation requiring that the plurality of lines for security extend away from the end face of the recording medium, Waumans et al. illustrates a configuration of the security document in Fig. 1 wherein the holes constituting the lines for security are arranged around the perimeter edge of the security document (col 2, Ln 35-43). In the annotated version of Fig. 1 shown on page 7 of the Office Action above, one of the four perimeter edges is designated as “the end face” of the security document, and the direction of the arrow at the top illustrates how the collinear holes extend from that end face away from itself.
In the annotated Fig. 1, the perimeter edge where the lines for security ‘start’ (i.e. extend from) corresponds to the end face (10X) as illustrated in Fig. 2 of the instant application. Similarly, the two sets of collinear holes identified in annotated Fig. 1 correspond to two lines for security (e.g. 13A and 13B) as illustrated in instant Fig. 2. Therefore, the configuration of Waumans et al. wherein the lines for security extend from one end face to another is considered to meet the language of the claim requiring that the lines for security extend from an end face away from the end face.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785